                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION
DEREK L. HALL and JENNIFER HALL                                                      PLAINTIFFS

v.                                               CIVIL ACTION NO. 3:18-cv-728-CWR-FKB

SAFECO INSURANCE COMPANY OF
ILLINOIS, ET AL.                                                                   DEFENDANTS

                                             ORDER

       This case is before the Court on the Joint Motion to Amend Scheduling Order and Extend

Deadlines [98]. Having considered the motion, the Court amends the Scheduling Order as follows:

       1.      This case is set for a jury trial during the two-week term of court beginning on

December 7, 2020, at 9:00 a.m., before United States District Judge Carlton W. Reeves.

       2.      The pretrial conference is set on November 6, 2020, at 9:00 a.m., before Judge

Reeves.

       3.      All discovery must be completed by June 23, 2020.

       4.      The parties' experts must be designated by the following dates:

               a.      Plaintiffs: March 24, 2020

               b.      Defendant: April 23, 2020

       5.      All dispositive motions and Daubert-type motions challenging another party's

expert must be filed by July 7, 2020. The deadline for motions in limine is fourteen days before

the pretrial conference; the deadline for responses is seven days before the pretrial conference.

       6.      A settlement conference is set on April 3, 2020, at 9:00 a.m., before the

undersigned. If the parties desire, counsel may contact the undersigned to schedule an earlier

settlement conference. Seven (7) days before the settlement conference, the parties must submit

via e-mail to the undersigned's chambers an updated confidential settlement memorandum. All
parties are required to be present at the conference, unless excused by the Court. If a party believes

the scheduled settlement conference would not be productive and should be canceled, the party is

directed to inform the undersigned via e-mail of the grounds for their belief at least seven (7) days

prior to the conference.

       SO ORDERED, this the 6th day of December, 2019.


                                               /s/ F. Keith Ball
                                               UNITED STATES MAGISTRATE JUDGE
